DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: T1, T2 and T3 are not in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 7 and 8 are objected to because of the following informalities: “Nth row drive unit skip pre-charging the sub-pixels” should be --Nth row drive unit and skip pre-charging the sub-pixels--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13 of copending Application No. 17/043,695 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar as shown below:
17/043,713
17/043,695
1. A row drive circuit of an array substrate, wherein the row drive circuit comprises:
N row drive units arranged in cascade, each of the row drive units comprises a signal input end, a pull-up control signal end, and a gate driving signal output end; and
th auxiliary circuit unit receives the (N-1)th timing control signal, the second timing signal input end of the Nth auxiliary circuit unit receives the (N+1)th timing control signal, the first controlled end of the Nth auxiliary circuit unit is connected to the pull-up control signal end of the Nth row drive unit, and the output end of the Nth auxiliary circuit unit is connected to the gate driving signal output end of the Nth row drive unit;
the Nth row drive unit is configured to output a Nth gate driving signal for pre-charging and charging the N row of sub-pixels, when a signal input end of the N th row drive unit;
the N auxiliary circuit unit is configured to control the Nth row drive unit skip pre-charging the sub-pixels, when the (N-1)th timing control signal received by the first timing signal input end of the Nth auxiliary circuit unit and the (N+1)th timing control signal received by the second timing signal input end of the Nth auxiliary circuit unit are both high level; and
N is a positive integer greater than or equal to two.

N row drive units arranged in cascade, each of the row drive units comprises a signal input end, and a gate driving signal output end; and
a plurality of auxiliary circuit units with each of the auxiliary circuit units th auxiliary circuit unit receives the (N-1)th timing control signal, the second timing signal input end of the Nth auxiliary circuit unit receives the (N+1)th timing control signal, the first controlled end and the output end of the N auxiliary circuit unit are connected to the gate driving signal output end of the Nth row drive unit;
the Nth row drive unit is configured to output a Nth gate driving signal for pre-charging and charging the N row of sub-pixels, when a signal input end of the N row drive unit receives the gate driving signal output by the (N-2)th row drive unit;
the N auxiliary circuit unit is configured to control the Nth row drive unit skip pre-charging the sub-pixels, when the (N-1)th th timing control signal received by the second timing signal input end of the Nth auxiliary circuit unit are both high level; and
N is a positive integer greater than or equal to two.





4. The row drive circuit of the array substrate, wherein the charging unit comprises a fourth active switch, an input end and a controlled end of the fourth active switch are defined as the input end of the charging unit, and an output end of the fourth active switch is the output end of the charging unit.
5. The row drive circuit of the array substrate, wherein the reset unit comprises a fifth active switch and a sixth active switch, controlled ends of the fifth active switch and the sixth active switch receive the gate driving signal output by the (N+4)th row drive unit, and input ends of the fifth active switch and the sixth active switch respectively receive a gate closing signal; an output end of the fifth active switch is connected to the pull-up control signal end, and an output end of 
th row drive unit, and input ends of the fifth active switch and the sixth active switch respectively receive a gate closing signal; an output end of the fifth active switch is connected to the pull-up control signal end, and an output end of 
th row drive unit.
6. The row drive circuit of the array substrate, wherein the output unit comprises a seventh active switch and an eighth active switch, a controlled end of the seventh active switch is the controlled end of the output unit, and is connected to a controlled end of the eighth active switch, and an input end of the seventh active switch is the input end of the output unit and is connected to an input end of the eighth active switch; an output end of the seventh active switch is the output end of the output unit, and an output end of the eighth active switch is the signal input end of the (N+2)th row drive unit.
7. A row drive circuit of an array substrate, wherein the row drive circuit comprises:
N row drive units arranged in cascade, each of the row drive units comprises a signal input end, a pull-up control signal 
a plurality of auxiliary circuit units with each of the auxiliary circuit units corresponding to one of the row drive units, each of the auxiliary circuit units comprises a first timing signal input end, a second timing signal input end, a first controlled end, and an output end; the first timing signal input end of the Nth auxiliary circuit unit receives the (N-1)th timing control signal, the second timing signal input end of the Nth auxiliary circuit unit receives the (N+1)th timing control4Preliminary Amendment Attorney Docket No.: 22369SJH-WUSsignal, the first controlled end of the Nth auxiliary circuit unit is connected to the pull-up control signal end of the Nth row drive unit, and the output end of the Nth auxiliary circuit unit is connected to the gate driving signal output end of the Nth row drive unit;
the Nth row drive unit is configured to output a Nth gate driving signal for pre-th row drive unit;
the Nth auxiliary circuit unit is configured to control the Nth row drive unit skip pre-charging the sub-pixels, when the (N-1)th timing control signal received by the first timing signal input end of the Nth auxiliary circuit unit and the (N+1)th timing control signal received by the second timing signal input end of the Nth auxiliary circuit unit are both high level; and
N is a positive integer greater than or equal to two; and
each of the auxiliary circuit units comprises a first active switch, a second active switch, and a third active switch, at least one of the first active switch, the second active switch, and the third active switch being a thin film transistor.

N row drive units arranged in cascade, each of the row drive units comprises a signal input end, a pull-up control signal 
a plurality of auxiliary circuit units with each of the auxiliary circuit units corresponding to one of the row drive units, each of the auxiliary circuit units comprises a first timing signal input end, a second timing signal input end, a first controlled end, and an output end; the first timing 4Preliminary AmendmentAttorney Docket No.: 22364SJH-WUSsignal input end of the Nth auxiliary circuit unit receives the (N-1)th timing control signal, the second timing signal input end of the Nth auxiliary circuit unit receives the (N+1)th timing control signal, the first controlled end and the output end of the N auxiliary circuit unit are connected to the gate driving signal output end of the Nth row drive unit;
the Nth row drive unit is configured to output a Nth gate driving signal for pre-charging and charging the N row of sub-pixels, when a signal input end of the N th row drive unit;
the Nth auxiliary circuit unit is configured to control the Nth row drive unit skip pre-charging the sub-pixels, when the (N-1)th timing control signal received by the first timing signal input end of the Nth auxiliary circuit unit and the (N+1)th timing control signal received by the second timing signal input end of the Nth auxiliary circuit unit are both high level; and
N is a positive integer greater than or equal to two; and
each of the auxiliary circuit units comprises a first active switch, a second active switch, and a third active switch, at least one of the first active switch, the second active switch, and the third active switch being a thin film transistor.


a row drive circuit of an array substrate comprising N row drive units arranged in cascade, and a plurality of auxiliary circuit units with each of the auxiliary circuit units corresponding to one of the row drive units, each side of the display panel is provided with the N row drive units arranged in cascade, and the auxiliary circuit units;
N row drive units arranged in cascade, each of the row drive units comprises a signal input end, a pull-up control signal end, and a gate driving signal output end; and
a plurality of auxiliary circuit units with each of the auxiliary circuit units corresponding to one of the row drive units, each of the auxiliary circuit units comprises a first timing signal input end, a second timing signal input end, a first controlled end, and an output end; the th auxiliary circuit unit receives the (N-1)th timing control signal, the second timing signal input end of the Nth auxiliary circuit unit receives the (N+1)th timing control signal, the first controlled end of the Nth auxiliary circuit unit is connected to the pull-up control signal end of the Nth row drive unit, and the output end of the Nth auxiliary circuit unit is connected to the gate driving signal output end of the Nth row drive unit;
the Nth row drive unit is configured to output a Nth gate driving signal for pre-charging and charging the N row of sub-pixels, when a signal input end of the N row drive unit receives the gate driving signal output by the (N-2)th row drive unit;
the N auxiliary circuit unit is configured to control the Nth row drive unit skip pre-charging5Preliminary Amendment Attorney Docket No.: 22369SJH-WUSthe sub-pixels, when the (N-1)th th auxiliary circuit unit and the (N+1)th timing control signal received by the second timing signal input end of the Nth auxiliary circuit unit are both high level; and
N is a positive integer greater than or equal to two.


a row drive circuit of an array substrate comprising N row drive units arranged in cascade, and a plurality of auxiliary circuit units with each of the auxiliary circuit units corresponding to one of the row drive units, each side of the display panel is provided with the N row drive units arranged in cascade, and the auxiliary circuit units;
the row drive circuit comprises:
N row drive units arranged in cascade, each of the row drive units comprises a signal input end, and a gate driving signal output end; and
a plurality of auxiliary circuit units with each of the auxiliary circuit units corresponding to one of the row drive units, each of the auxiliary circuit units comprises a first timing signal input end, a second timing signal input end, a first controlled end, and an output end; the th auxiliary circuit unit receives the (N-1)th timing control signal, the second timing signal input end of the Nth auxiliary circuit unit receives the (N+1)th timing control signal, the first controlled end and the output end of the N auxiliary circuit unit are connected to the gate driving signal output end of the Nth row drive unit;
the Nth row drive unit is configured to output a Nth gate driving signal for pre-charging and charging the N row of sub-pixels, when a signal input end of the N row drive unit receives the5Preliminary Amendment Attorney Docket No.: 22364SJH-WUSgate driving signal output by the (N-2)th row drive unit;
the Nth auxiliary circuit unit is configured to control the Nth row drive unit skip pre-charging the sub-pixels, when the (N-1)th timing control signal received by the first timing signal input end of the Nth auxiliary circuit unit and the (N+1)th timing th auxiliary circuit unit are both high level; and
N is a positive integer greater than or equal to two.

a pixel array;
a first substrate, comprising a display region and a peripheral region, the pixel array being arranged on the first substrate and positioned in the display area, the N row drive units arranged in cascade, and the auxiliary circuit units being arranged on the first substrate and positioned in the peripheral area;
a second substrate, facing the first substrate; and
a liquid crystal layer, defined between the first substrate and the second substrate, 

a pixel array;
a first substrate, comprising a display region and a peripheral region, the pixel array being arranged on the first substrate and positioned in the display area, the N row drive units arranged in cascade, and the auxiliary circuit units being arranged on the first substrate and positioned in the peripheral area;
a second substrate, facing the first substrate; and
a liquid crystal layer, defined between the first substrate and the second substrate, 

10. The display device, wherein the pixel array is a pixel array of a half source driven architecture.
18. The display device according, wherein each of the auxiliary circuits comprises a first active switch, a second active switch, and a third active switch, a controlled end of the first active switch is the first timing signal input end of the auxiliary circuit, an input end of the first active switch is the second timing signal input end of the auxiliary circuit, an output end of the first active switch is connected to an input end of the second active switch, a controlled end of the second active switch is the first controlled end of the auxiliary circuit, an output end of the second active switch is connected to a 


.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627